301 S.W.3d 591 (2010)
In the Matter of the Care and Treatment of Matthew Jay KING, a/k/a matthew king, a/k/a Matthew J. King, a/k/a Matt King, a/k/a M. King, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69903.
Missouri Court of Appeals, Western District.
February 2, 2010.
*592 Emmett D. Queener, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Matthew King appeals the judgment of the trial court following a jury trial committing him to the custody of the Department of Mental Health as a sexually violent predator. He claims that the trial court erred in failing to submit his offered Instruction No. G to the jury. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).